STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 5, 2015
               Plaintiff-Appellee,

v                                                                   No. 316835
                                                                    Cass Circuit Court
SCOTT REED BLAISDELL,                                               LC No. 12-010105-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and DONOFRIO and GLEICHER, JJ.

BOONSTRA, P.J. (concurring).

        I fully concur in the majority opinion. I respectfully write separately merely to point out
where I believe my dissenting-in-part colleague has gone astray—inconsistently with the
statutory text—in construing the crime of maintaining a drug house, MCL 333.7405(1)(d), and
also to call upon our Legislature or Supreme Court to lend clarity to the elements of that offense.

        In construing MCL 333.7405(1)(d), the partial dissent in my view ignores the admonition
that “[w]e must apply the plain, unambiguous language of a statute as written and may only
engage interpretive tools when the statutory language is equally susceptible to more than one
meaning.” People v Smith-Anthony, 296 Mich. App. 413, 416; 821 NW2d 172 (2012); see also
People v Valentin, 457 Mich. 1, 5-6; 577 NW2d 73 (1998); People v Denio, 454 Mich. 691, 699;
564 NW2d 13 (1997) Instead, the partial dissent would apply non-Michigan case law and dicta
from our Supreme Court’s decision in People v Thompson, 477 Mich. 146; 730 NW2d 708
(2007), to (1) engraft onto the statute a “substantial purpose” element; and (2) create a “personal
use” exemption. Because neither the statutory language1 nor the holding of Thompson supports
the judicial “enactment” of statutory elements or exemptions, and because I believe that the
jury’s verdict is supported by the language employed by the Legislature in articulating the
statutory elements and by the holding of Thompson, I join with the majority in affirming
defendant’s conviction under MCL 333.7405(1)(d).




1
  It is, of course, the province of the Legislature, rather the courts, to define crimes and their
constituent elements. See People v Mire, 173 Mich. 357, 362; 138 N.W. 1066 (1912).


                                                -1-
        The partial dissent’s proposed adoption of a “substantial purpose” element and a
“personal use” exemption is perhaps explainable by the fact that courts often must apply
precedent in new and different factual settings. In doing so, dicta from a prior case can, whether
intentionally or not, be construed as if it were part of a precedential holding. Further, statutory
interpretation can become complicated when, having employed specific language in describing
the statutory elements of a crime, the Legislature also indicates a desire that the statute it has
adopted be interpreted in the same way that similar acts in other states have been interpreted,
thus potentially subjecting its own statutory pronouncements to judicial modification by non-
Michigan courts interpreting non-Michigan statutes. The result may be that the law over time
becomes expressed rather differently than it was expressed in the statutory language originally
enacted by the Legislature.

       The arguments advanced by the partial dissent in this case, and the necessity of
addressing them in extended fashion in this concurrence, suggest to me that the law is in danger
of suffering (and to some extent may already have suffered) this fate with respect to
MCL 333.7405(1)(d), and that the statute cries out for clarification by our Legislature or
Supreme Court. Given the progression of the law in the courts, perhaps it is time for the
Legislature to evaluate whether that progression is consistent with the Legislature’s intent and
what the elements of the crime of maintaining a drug house are or should be under Michigan law,
and to state them with clarity. In the meantime, I am inclined, regardless of whatever my own
personal policy preferences might be, to defer to the existing expressions of the Legislature on
such a policy question and to follow the admonition that we “must apply the plain, unambiguous
language of a statute as written.” Smith-Anthony, 296 Mich. App. at 416.

        I therefore join the majority in affirming defendant’s conviction under
MCL 333.7405(1)(d), and will endeavor to articulate the basis for my statutory interpretation
more fully in this opinion. And, in order to address any tendency by the courts to stray into the
realm of judicial policy-making, due perhaps to insufficient clarity in the existing statutory
language or caselaw, I call upon the Legislature or our Supreme Court to state with clarity and
specificity what the law is with regard to the statutory elements of the crime of maintaining a
drug house, MCL 333.7405(1)(d).

       As the majority correctly notes, defendant argues that defendant’s conviction cannot
stand because there was no evidence that he sold drugs from his residence, used the building for
the primary purpose of manufacturing drugs, or invited visitors for the purpose of using drugs
together. What defendant and the partial dissent fail to appreciate, however, is that
MCL 333.7405(1)(d), as crafted by our Legislature, does not require that there be any such
evidence.

       Rather, MCL 333.7405(1)(d) provides that a person:

       [s]hall not knowingly keep or maintain a . . . dwelling, building . . . or other
       structure or place, that is frequented by persons using controlled substances in
       violation of this article for the purpose of using controlled substances, or that is
       used for keeping or selling controlled substances in violation of this article.
       [Emphasis added].


                                                -2-
        The majority and the partial dissent agree, and the italicized language above confirms,
that the plain language of MCL 333.7405(1)(d) establishes two alternative means by which one
may unlawfully keep or maintain a drug house: (1) “keep or maintain” a house “that is
frequented by persons using controlled substances . . . for the purpose of using controlled
substances,” or (2) “keep or maintain” a house “that is used for keeping or selling controlled
substances.” The first alternative is not implicated in this case; the second alternative is.

        In my view, however, the partial dissent initially errs by conflating the two statutory
alternatives. While both alternatives require that the defendant “keep or maintain” the house,
only the first alternative contains the element that the house be “frequented by persons using
controlled substances . . . for the purpose of using controlled substances.” The second
alternative, which is what is at issue in this case, does not contain that element, but merely
requires that the house “is used for keeping or selling controlled substances.”2

        The partial dissent then compounds its initial error by additionally finding within the
statute a “substantial purpose” element that it engrafts onto both of the statutory alternatives, in
express contravention of the language of the statute itself. In other words, the partial dissent
latches onto the here-inapplicable first alternative, seizes upon its requirement that persons
frequenting a house do so for the “purpose” of using controlled substances, and then morphs that
requirement into a non-legislated requirement, under the second alternative, that focuses on the
“purpose” for which the owner of the house uses it and whether the use of controlled substances
is a “substantial purpose” of the owner in “keep[ing] or maintain[ing]” the house. In doing so,
the partial dissent in essence focuses on whether there was evidence that anyone frequented the
house to use or procure controlled substances (which is irrelevant), or that defendant shared the
substances with others (also irrelevant). And it uses those errors in focus to create a new
statutory requirement that defendant’s “substantial purpose” in “keep[ing] or maintain[ing]” his
house be the non-personal use of controlled substances. Those elements simply do not exist in
the statutory language. All that need be proven, under the statute, is that defendant “keep or
maintain” the house and that the house be “used for keeping” (or selling) controlled substances.

        In fairness to the partial dissent, it does not reach its conclusions out of thin air. In fact, I
note that the partial dissent in this case is not the first unpublished decision of this Court to
seemingly recognize a “substantial purpose” component of the statute (although I have been
unable to locate any that have recognized a “personal use” exemption). Rather, the partial
dissent bases its conclusions on Thompson and its quotation of language employed in an Alaska
Court of Appeals case, Dawson v State, 894 P2d 672, 678-679 (Alaska App, 1995), in surveying
the law of other states. However, our Supreme Court in Thompson did not, as the partial dissent
suggests, hold that the use of controlled substances must be a “substantial purpose” of “keep[ing]


2
  In other words, the statutory language only requires a “purpose” under the first alternative, and
the “purpose” referenced in the statute is not the owner’s purpose in keeping or maintaining the
house, but rather the purpose of those persons who frequent the house to use controlled
substances there.


                                                  -3-
or maintain[ing]” a house (or, in that case, a vehicle). Nor did it hold that “personal use” was
exempted from the statute. The “substantial purpose” of the vehicle, and whether the controlled
substances were for “personal use,” were simply not at issue in Thompson.

        The issue addressed in Thompson was a simple one: What is the meaning of the statutory
phrase “keep or maintain” in the context of a vehicle that was used by the defendant to deliver
drugs at a restaurant parking lot? Finding that the phrase “keep or maintain” (and indeed each of
those words) contained an element of continuity, the Court described the proper meaning of the
phrase as follows: “The phrase ‘keep or maintain’ implies usage with some degree of continuity
that can be deduced by actual observation of repeated acts or circumstantial evidence, such as
perhaps a secret compartment or the like, that conduces to the same conclusion.” Thompson, 477
Mich. at 155.

        In so describing the element of continuity contained in the phrase “keep or maintain,” the
Court found that “ ‘keep or maintain’ is not synonymous with ‘use.’ ” Id. at 157. Rather, “if the
evidence only shows that defendant used a vehicle to keep or deliver drugs on one occasion, and
there is no other evidence of continuity, the evidence is insufficient to establish that defendant
kept or maintained a drug vehicle in violation of MCL 333.7405(1)(d).” Id. at 157-158.

        However, in vacating this Court’s reversal of the defendant’s conviction, the Supreme
Court in Thompson also rejected this Court’s application of the Griffin test3, under which the
continuity element of the phrase “keep or maintain” was deemed to be satisfied if the defendant’s
actions occurred “continuously for an appreciable period.” Id., 477 Mich at 157. Our Supreme
Court determined that the Griffin test “unwarrantedly establishes a higher burden of proof than is
justified by the statutory language,” in that “ ‘continuously for an appreciable period’ seems to
suggest a longer period of use with few or no interruptions.” Id.4

        Thompson thus establishes that MCL 333.7405(1)(d) is not implicated unless there is
evidence of controlled substance use beyond merely a single incident of use. The partial dissent
does not posit, however, that the evidence in this case was so limited. Rather, the partial dissent
opines that in its view the evidence was for “personal use,” and cursorily concludes that the
evidence therefore does not support that defendant used the house “for keeping or selling” a
controlled substance.


3
    People v Griffin, 235 Mich. App. 27; 597 NW2d 176 (1999).
4
  The partial dissent characterizes Thompson as having concluded that this Court in Griffin had
“improperly engrafted a requirement onto the drug house statute.” What our Supreme Court in
Thompson actually concluded was that the Court in Griffin, in interpreting the continuity element
as requiring that actions have occurred “continuously for an appreciable period,” had improperly
interpreted the language of Dawson to establish a burden of proof higher than was warranted by
the statutory language, thus making it more difficult to obtain a conviction under the drug house
statute than our Legislature intended. The partial dissent similarly errs in seeking to employ the
language of Thompson and Dawson to engraft onto the statute a “substantial purpose” element
and a “personal use” exemption.


                                                -4-
         As noted, I have been unable to locate any decisions of this Court or our Supreme Court
that recognize a “personal use” exemption. The closest that I can find is People v LaForest,
unpublished opinion per curiam of the Court of Appeals, decided May 25, 2010 (Docket No.
291553), unpub op at 3, which noted Thompson’s quotation of the “incidental use” language
from Dawson. However, in vacating the defendant’s conviction of the crime of maintaining a
drug house, the Court did not endorse a “personal use” exemption, but instead relied on the
prosecution’s failure in that case to specifically identify the evidence that supported a conviction.
Id. By contrast, there are a number of unpublished decisions of this Court that have rejected
arguments seeking application of an exemption for “personal use.” Among them are People v
Kacienda, unpublished opinion per curiam of the Court of Appeals, decided September 20, 2005
(Docket No. 254550), unpub op at 1 and n 2 (noting that defendant’s assertion that “the law does
not encompass a situation where two people live together and occasionally share drugs between
themselves or with a guest . . . contradicts the plain language of the statute, which states that it is
illegal to knowingly maintain a dwelling that is used for keeping controlled substances.”), People
v Fisher, unpublished opinion per curiam of the Court of Appeals, decided February 1, 2007
(Docket No. 262291), unpub op at 2 (holding that the defendant’s argument, which “implies that
MCL 333.7405 requires a finding that the dwelling was used by others to either buy or use
drugs” relied upon a requirement that “is not contained in the plain language of the
statute . . . .”), People v Jackson, unpublished opinion per curiam of the Court of Appeals,
decided December 21, 2004 (Docket No. 250397), unpub op at 4 (“Defendant’s implicit
argument is that the house must be used for selling controlled substances to qualify as a drug
house. But the statue clearly provides that the mere keeping of controlled substances in a
dwelling is forbidden.”). Unpublished opinions of this Court, while not precedentially binding,
may be persuasive. MCR 7.215(J)(1).

       Apart from the merits of the partial dissent’s assessment of the evidence (which I will
discuss below), however, the statutory language simply does not absolve a defendant where the
use of the drugs was “personal,” but instead requires merely that the use occur in conjunction
with “keep[ing] or maintain[ing]” the house.5 As clarified in Thompson, a single use is




5
   In opining that a defendant does not violate MCL 333.7405(1)(d) where he “simply
manufactures or keeps a small amount of narcotics for personal use,” the partial dissent finds
“instructive” the decision of the United States Court of Appeals for the Sixth Circuit in United
States v Johnson, 737 F3d 444, 449 (CA 6, 2009). In my view, however, the partial dissent’s
reliance on Johnson is misplaced. Johnson interpreted a federal sentencing enhancement statute
that, unlike MCL 333.7405(1)(d), expressly required that a premises have been “maintained
for the purpose of manufacturing or distributing a controlled substance,” Johnson, 737 F.3d at
446; USSG § 2D1.1(b)(12). Personal use clearly is not implicated by that statutory language.
Reliance on Johnson’s passing reference (in dicta) to 21 USC § 856 is similarly misplaced; that
federal statute expressly proscribes “maintain[ing a] place . . . for the purpose of manufacturing,
distributing, or using any controlled substance.” Id. (emphasis added). MCL 333.7405(1)(d)
contains no such language.


                                                 -5-
insufficient; however, use that satisfies the continuity requirement, as described in Thompson, is
sufficient under the statute, even if that use is “personal.”6

       This brings me to the partial dissent’s reliance on Thompson‘s citation to the Alaska
Court of Appeals decision in Dawson. Thompson indeed described Dawson as reflecting “[o]ne
of the most encyclopedic discussions of the cases” in other states with similar statutes.
Thompson then characterized Dawson as having concluded that

       in virtually all other states the requirement to “keep or maintain” requires “some
       degree of continuity” and, fleshing that out, concluded that “courts have
       uniformly adopted the position that the prosecution is required to prove, and the
       jury to find, ‘something more than a single, isolated instance of the proscribed
       activity.’ ” [Thompson, 477 Mich. at 156 (internal citation and quotation marks
       omitted)].

The Supreme Court in Thompson thus found additional support for its textual conclusion (that
“keep or maintain,” as used in MCL 333.7405(1)(d), requires a “degree of continuity” beyond
“an isolated act”) in Dawson’s recitation of other states’ courts’ interpretation of similar statutes.
In my view, however, that does not mean that our Supreme Court in Thompson further adopted
as binding Michigan precedent other aspects of those other courts’ interpretations of similar
statutes on subjects that were not before the Court in Thompson. To conclude otherwise, as I
believe the partial dissent does, would lead us down the slippery slope, as discussed at this outset
of this opinion, of converting dicta into precedent and of subjecting the contours of Michigan’s
legislative enactments to judicial adjustment by non-Michigan jurists.7

        The partial dissent’s position ultimately comes down to reliance on Thompson’s inclusion
of a lengthy block quotation from Dawson, stating as follows:

       The Alaska court then summarized the prevailing law with respect to the keeping
       or maintaining element of drug-house statutes as follows:




6
  The partial dissent suggests that we must adopt a “personal use” exemption in order to preclude
prosecution from occurring whenever “anyone [is] found at home with a single marijuana
cigarette or rock of cocaine.” Further, the partial dissent implies that the majority is following
Justice Corrigan’s partial dissent in Thompson that “urged precisely that conclusion.” Neither
characterization is accurate. To the contrary, the majority in this case assiduously follows the
Thompson majority’s interpretation of the statutory text as including a continuity component that
requires more than a single incident of use. To reiterate, however, while we may or may not
agree, from a policy perspective, with the Legislature’s determination not to otherwise exclude
“personal” use from the reach of the statute, such policy formulations are the province of the
Legislature, not the courts. See People v Mack, 265 Mich. App. 122, 128; 695 NW2d 342 (2005).
7
  Only by such reasoning can one conclude, as the partial dissent does, that the majority’s
interpretation of the text of the statute and the holding of Thompson “clashes” with Thompson.


                                                 -6-
               The state need not prove that the property was used for the exclusive
               purpose of keeping or distributing controlled substances, but such use
               must be a substantial purpose of the users of the property, and the use
               must be continuous to some degree; incidental use of the property for
               keeping or distributing drugs or a single, isolated occurrence of drug-
               related activity will not suffice. The purpose [for] which a person uses
               property and whether such use is continuous are issues of fact to be
               decided on the totality of the evidence of each case; the state is not
               required to prove more than a single specific incident involving the
               keeping or distribution of drugs if other evidence of continuity exists.
               [Thompson, 477 Mich. at 156, quoting Dawson, 894 P2d at 678-679.]

        After quoting this language from Dawson, the Court in Thompson indeed stated, “We
find this interpretation persuasive and consistent with the interpretation that we have adopted
after analyzing the words of the statute.” Thompson, 477 Mich. at 157. But I believe that we
must read that statement in the context of what the Court in Thompson was actually deciding,
and that we should not overread it beyond that context as decreeing statutory elements or
exemptions that were not even before the Court for its consideration. Dawson’s references to
“substantial purpose” and “incidental use” in the above quotation simply were not in any way the
focus of the Thompson Court’s inquiry or analysis, nor did the Thompson Court engraft a
“substantial purpose” requirement8 or an “incidental use” (or “personal use”) exemption9 onto


8
  A close look at the partial dissent’s position reveals the extended journey that the law can take
when heading down the slippery slope I have described. The partial dissent cites Thompson as
finding “persuasive” Dawson’s summary of “the prevailing law in other states with respect to the
keeping or maintaining element of drug-house statutes,” and as adopting Dawson’s interpretation
of those cases to require proof that use of a house for keeping or distributing controlled
substances must be a “substantial purpose” of the users of the property. Thus, the partial dissent
posits that our Supreme Court in Thompson (1) adopted the analysis of the Alaska Court of
Appeals; (2) with respect to the “prevailing law” in other jurisdictions; (3) which had interpreted
the “keeping or maintaining element” of those other jurisdictions’ drug-house statutes; (4) which
the Alaska court construed to include a “substantial purpose” element; (5) which the Alaska
court then applied in interpreting the Alaska statute; (6) which the Thompson Court then
supposedly engrafted onto the Michigan statute notwithstanding the fact that the issue was not
before it. A sounder approach, in my view, would be to interpret the language actually employed
by the Michigan Legislature in enacting MCL 333.7405(1)(d), and to apply the actual and much
more limited holding of our Supreme Court in Thompson.
9
  It remains unclear to me whether the partial dissent equates Dawson’s use of the term
“incidental use” with its own use of the term “personal use.” In any event, however, the partial
dissent supports its position merely by pronouncing that “it stretches the imagination,” at least in
the partial dissent’s view, that the Legislature intended that MCL 333.7405(1)(d) apply where
the illegal controlled substances were for “personal use.” Of course, “[t]he touchstone of
legislative intent is the statute’s language.” People v Gardner, 482 Mich. 41, 51; 753 NW2d 78
(2008).


                                                -7-
the statutory language of MCL 333.7405(1)(d). See People v Spann, 250 Mich. App. 527, 532;
655 NW2d 269 (2006) (holding that “nothing will be read into a statute that is not within the
manifest intention of the Legislature as gathered from the act itself.”).10

        The partial dissent suggests that our Supreme Court was somehow obliged in Thompson
to “clarify that its reliance on Dawson was limited to the continuity concept” and that it should
have “truncated its selected quotation from Dawson to remove discussion of the property’s
‘substantial purpose.’ ” To the contrary, in my view, the extent of Thompson’s reliance on
Dawson was dictated by and inherent in the limited nature of the issues that were presented in
Thompson, such that ”clarification” and “truncation” were not required; rather, it is the
obligation of this Court (as recognized by the majority) to discern the limited nature of the actual
holding in Thompson and to confine its application of Thompson accordingly. Otherwise,
“dicta” becomes “holding,” and we will find ourselves, as I believe the partial dissent does,
sliding well down the slope toward judicial policy-making.

       This brings me to consider whether the evidence in this case was sufficient to satisfy the
continuity requirement under the Thompson test. The partial dissent contends that defendant
simply manufactured or kept “a small amount of narcotics for personal use.” It does not,
however, analyze the evidence in the record or provide any evidentiary support for its
conclusion. Nor does the partial dissent contend that the evidence is insufficient to satisfy the
continuity component that Thompson found implicit in the words “keep or maintain.”

        Based on the majority’s thorough evaluation of the evidence, however, I concur with its
conclusion that the evidence is sufficient to render the question one that was properly before the
jury to determine in its role as fact-finder. This is particularly true, as the majority aptly notes,


10
   Whether the Alaska Court of Appeals in Dawson intended to engraft such elements or
exemptions onto the Alaska statute is both unclear and immaterial to our interpretation of
MCL 333.7405(1)(d). The Dawson court interpreted Alaska’s “crack house statute”, AS
11.71.040(a)(5), which the court found was derived from federal statute (which, as is noted
below, contains an express “purpose” requirement). Id. at 674-675. Further, among the
differences between the Alaska and Michigan statutes is the fact that Alaska’s statute only
applies when the underlying controlled substance violations are felonies under Alaska law;
Michigan’s statute applies both when the underlying controlled substance violations are felonies
and when they are misdemeanors. Compare, AS 11.71.040(a)(5) and MCL 333.7405(d)(1),
MCL 333.7403, and MCL 333.7404. It is thus apparent that the Michigan statute applies
differently than does the Alaska statute. Moreover, the “substantial purpose” language was used
by the Dawson court in the context of rejecting the defendant’s argument that the property at
issue must have been exclusively used for keeping and distributing controlled substances. Id. at
674-676. In any event, the Dawson court seemingly endorsed the view that the Alaska statute
applies even to “small amounts of . . . drugs,” and held that while the statute requires more than
“an isolated incident of possession or distribution,” “ ‘there is no inflexible rule that evidence
found only on a single occasion cannot be sufficient to show a crime of a continuing nature.’ ”
Dawson, 894 P2d at 675-676 (citation omitted).


                                                -8-
because the test for challenges to the sufficiency of the evidence is “whether the evidence,
viewed in a light most favorable to the people, would warrant a reasonable juror in finding guilt
beyond a reasonable doubt.” People v Nowack, 462 Mich. 392, 399; 614 NW2d 78 (2000). We
must draw all reasonable inferences in favor of the prosecution and defer to the trier of fact on all
credibility determinations. Id. at 400. “Circumstantial evidence and reasonable inferences
arising from that evidence can constitute satisfactory proof of the elements of a crime.” Id.
(quotation marks and citation omitted). Circumstantial evidence also can satisfy the continuity
element of MCL 333.7405(1)(d). Thompson, 477 Mich. at 155. Viewed in that light, I am hard-
pressed to conclude, as the partial dissent apparently does, that the jury in this case acted
unreasonably in concluding that the evidence was sufficient to convict defendant of the crime of
maintaining a drug house, MCL 333.7405(1)(d).

        Finally, the partial dissent casually suggests that the trial court erred in instructing the
jury in this case. Specifically, the partial dissent posits that the jury instruction given by the trial
court “omitt[ed] essential elements.” In doing so, the majority thus relies on an argument not
made even by defendant. See People v Anderson, 284 Mich. App. 11, 16; 772 NW2d 792 (2009)
(this Court will ordinarily not consider issues not set forth in an appellant’s statement presented);
People v Petri, 279 Mich. App. 407, 413; 760 NW2d 882.

        To the contrary, and in any event, it is the partial dissent in my view that seeks to add,
after-the-fact, the non-existent statutory elements of “substantial purpose” and “non-personal
use,” and to then contend that the trial court’s failure to instruct the jury according to those non-
existent elements requires reversal. And to the extent the partial dissent suggests error in not
instructing the jury regarding the “continuity” component of the phrase “keep or maintain,” such
an instruction was neither requested nor appropriate in this case.

         The instruction given by the trial court was a Model Criminal Jury Instruction submitted
by the prosecution and approved of by defense counsel, apparently without argument. Our
Supreme Court has “urged” the use of these model instructions when they are applicable to a
given case. See People v Dykhouse, 418 Mich. 488, 494 n 1; 345 NW2d 150 (1984). Certainly,
trial judges have a duty to modify or disregard model instructions when they do not apply. Id.
However, more specific instructions are not required unless the circumstances of the case call for
them. People v Martin, 271 Mich. App. 280, 337-338; 721 NW2d 815 (2006).

       In this case, the parties agreed that the model instruction applied, and consented to its use.
The record does not reflect that any party requested a more specific instruction, nor does the
record suggest that the matters in dispute in this case included the requirement of “continuity,”
which the Thompson Court found was implicit in the very meaning of the words “keep” and
“maintain,” as used in MCL 333.7405(1)(d). Thompson, 477 Mich. at 154 (“[R]egardless of how
one defines the words ‘keep’ and ‘maintain,’ one cannot avoid a definition that requires some
degree of continuity.”). The trial court thus properly instructed the jury regarding the “keep or
maintain” element, and was not required to give a more specific instruction regarding the
“continuity” component of “keep or maintain.”

        Finally, unlike Thompson, which dealt with a vehicle and a potentially isolated instance
of delivering drugs, the record in this case reflects that abundant evidence was collected that the
house was the site of the manufacture and use of methamphetamines, as well as at the very least

                                                  -9-
the storage of marijuana. Under these circumstances, and as defendant apparently recognized
but the partial dissent does not, there was no need for the trial judge to sua sponte modify the
model instruction.

        In sum, the partial dissent ignores our proper role and the inherent limitations of the
judiciary, conflates the statutory language to alter its meaning, and then would improperly adopt
by judicial fiat a new “statutory” element of “substantial purpose” and a new statutory exemption
for “personal use” that directly conflict with the legislatively-adopted policy as reflected in the
language of the statute itself. I reject that approach, and therefore join the majority in affirming
defendant’s conviction under MCL 333.7405(1)(d).

                                                             /s/ Mark T. Boonstra




                                               -10-